         Case 1:20-cr-00468-RMB Document 116 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------x
                                )
UNITED STATES OF AMERICA        )
                                ) NOTICE OF APPEARANCE
                               ) 20 Cr. 468 (RMB)
ROBERT HADDEN,                  )
                                )
               Defendant.       )
                                )
                                )
------------------------------x

TO:    Clerk of Court
       United States District Court
       Southern District of New York

       The undersigned attorney respectfully requests the Clerk to note his appearance in this

case as co-counsel with the previously assigned defense counsel and to add his name as a Filing

User to whom Notices of Electronic Filing will be transmitted in this case.

                                                        Respectfully submitted,
                                                            /s/
                                                        Michael D. Weil
                                                        Federal Defenders of New York
                                                        One Pierrepont Plaza
                                                        16th Floor
                                                        Brooklyn, NY
                                                        (718) 407-7413
                                                        Michael_Weil@fd.org

Dated: August 2, 2021
       Brooklyn, NY 11201
